Citation Nr: 0328139	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUES

1.	Entitlement to an increased initial evaluation for 
bilateral hearing loss, currently evaluated as 
noncompensably disabling.

2.	Entitlement to service connection for headaches, to 
include as secondary to the veteran's service connected 
tinnitus.




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

It appears from the record that the veteran served in the 
South Carolina National Guard during the period from February 
1956 to February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claim of entitlement to 
service connection for headaches, and granted the veteran 
service connection for hearing loss at a noncompensable 
level.  


REMAND

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
may have been destroyed in the 1973 NPRC accidental fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.  
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of this veteran's claim was undertaken with this 
duty in mind.

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  In the instant case, the Board notes that 
it does not appear that the veteran has been provided the 
proper information under the VCAA as to which party is 
responsible for obtaining which evidence.  Upon remand, the 
RO should ensure that the veteran has received all required 
notice under the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);  see also Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); and, Paralyzed Veterans of America, et al., v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003).

As to the veteran's claim of entitlement to an increased 
evaluation for his service connected hearing loss, the Board 
notes that the veteran appears to be arguing that his hearing 
loss is more severe than that found upon his most recent VA 
examination of January 2002.  In light of the veteran's 
assertions, and to ensure that the veteran's service 
connected disability is accurately rated, the Board is of the 
opinion that the veteran should be given an additional VA 
audiological examination to determine the veteran's present 
level of hearing loss disability.

As to the veteran's claim of entitlement to service 
connection for headaches, the Board notes that the veteran 
has consistently argued that he has headaches which he 
believes are related to his service connected tinnitus.  
However, there have been no medical records submitted which 
indicate that the veteran has a diagnosis of headaches, and 
the veteran's VA examination of January 2002 did not discuss 
the veteran's claim of headaches.  Upon Remand, the Board is 
of the opinion that the veteran should be informed of his 
right to submit medical evidence showing he has a confirmed 
diagnosis of headaches, and the veteran should be sent for a 
further VA examination to determine whether he has a 
diagnosis of headaches, and if so, whether they are related 
to the veteran's service connected disability of tinnitus, or 
are directly related to service.


Accordingly, this case is REMANDED for the following 
development:

1.	The RO should contact the veteran and request that he 
provide the names and addresses of any medical 
providers who have treated him for any hearing loss 
or headaches since service.  After obtaining the 
necessary releases, the RO should obtain these 
records and associate them with the claims folder.

2.	Please arrange for a comprehensive VA examination 
regarding his claimed diagnosis of headaches.  Send 
the claims file to the examiner for review, and 
request that he indicate such review has been 
undertaken.  All indicated tests and studies should 
be undertaken.  Have the examiner indicate whether 
the veteran has a diagnosis of headaches, and, if so, 
whether it is at least as likely as not that the 
veteran's headaches are secondary to the veteran's 
service connected tinnitus, or are directly related 
to any incident or injury in service.  If another 
cause for the headaches is identified, then that 
cause should be clearly set forth.  If a 
determination cannot be made without resort to 
speculation, that too should be noted in the file.

3.	Please send the veteran for a comprehensive VA 
audiological examination.  Send the claims file to 
the examiner for review, and request that he indicate 
such review has been undertaken.  All indicated tests 
and studies should be undertaken.  Have the examiner 
indicate the veteran's present level of hearing loss.  

4.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must also ensure 
that all notice obligations under the Court cases 
cited above and other applicable legal criteria, are 
complied with and satisfied.

6.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, the RO should adjudicate the claims on appeal 
in light of all pertinent evidence and legal 
authority.  The RO must provide adequate reasons and 
bases for its determination.  Readjudication should 
include consideration of all evidence associated with 
the claims files since the last statement or 
supplemental statement of the case.  Thereafter a 
supplemental statement of the case should be issued, 
with an appropriate opportunity to respond.  The case 
should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




